Citation Nr: 1701437	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  09-22 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for left carpal tunnel syndrome.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for right carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service from December 1984 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This claim was last remanded by the Board for additional development by the Agency of Original Jurisdiction in September 2014 and has now been returned for further adjudication.

The Board notes that when originally certified as an appeal, the Veteran's service-connected bilateral carpal tunnel syndrome was assigned a non-compensable rating.  However, a subsequent July 2015 Supplemental Statement of the Case (SSOC) and a November 2015 rating decision increased the Veteran's rating to two separate 10 percent ratings for the left and right carpal tunnel syndrome, respectively.  Accordingly, the Board has re-characterized the issues on appeal to reflect the November 2015 rating decision.  In doing so, the Board notes that the July 2015 SSOC and the November 2015 rating decision assigned two different effective dates for these ratings and that this fact affects the Board's adjudication of this appeal, but will discuss this matter further below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's rating for his bilateral carpal tunnel syndrome was assigned two separate 10 percent ratings for his left and right upper extremities by the AOJ.  A review of the record reveals that the AOJ initially assigned the Veteran an effective date of October 14, 2014 for each rating.  However, without any reference to the July 2015 SSOC, a November 2015 rating decision assigns the Veteran an effective date of February 1, 2006 for the separate 10 percent ratings assigned to his left and right upper extremity carpal tunnel syndrome; the February 1, 2016 effective date covers the entire appeal period, while the October 14, 2014 effective date covers only a portion of the appeal period.
  
When adjudicating increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Therefore, in order to appropriately adjudicate the issues on appeal, the AOJ must clarify whether the effective date assigned in the July 2015 SSOC or the November 2015 rating decision is the correct effective date.  Accordingly, on remand the AOJ should clarify which effective date is correct, and document this clarification in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the effective date contained in the July 2015 SSOC or the November 2015 rating decision is the correct effective date for the assigned separate 10 percent ratings for the Veteran's service-connected left and right upper extremity carpal tunnel syndrome, and associate documentation of this determination with the claims file.  

2.  If necessary, and if it is determined that the July 2015 SSOC was issued in error, provide the Veteran and his representative with a corrected SSOC and an opportunity to respond.  Then, return the claim to the Board for further adjudication of the Veteran's appeal.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




